Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments with respect to the prior art rejections claims have been considered but are moot in view of the new ground(s) of rejection, particularly the application of the Prabhu (US Pub. No. 2019/0356701) reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 

Claims 1-5, 7, 8, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shokhor (US Pat. 9,207,953; cited on IDS) in view of Prabhu (US Pub. No. 2019/0356701), Milner (US Pat. 8,676,922), and Deng (US Pub. No. 2020/0204630).

As to claim 14, Shokhor discloses a computing device comprising: one or more processors; and
memory storing instructions that, when executed by the one or more processors (column 8, lines 22-31, “proxy configuration manager”), cause the computing device to:
receive a plurality of configuration files, the configuration files including a first configuration file of a client network and a second configuration file of a host network (column 8, lines 22-31, particularly, “Next, the process advances to block 573, where the VPN manager provides information that is associated with proxy server P1 to a proxy configuration manager. The process then proceeds to block 574, where the client browser provides the default proxy server information to the proxy configuration manager.” That is, the “proxy configuration manager” receives both “information that is associated with proxy server P1” and “the default proxy server information” which read on “a plurality of configuration files”);
generate a merged configuration file for a client device based on the first configuration file and second configuration file (column 8, lines 32-47; particularly, “If not, the process advances to block 577, where the proxy server information is combined into a combined autoconfiguration module. The combined autoconfiguration module includes configuration information associated with proxy server P1 and configuration information associated with the other proxy server.”); and

But, Shokhor does not explicitly disclose the merged configuration file configures the client device to perform functionality of an application of a hosted device based so as to offload processing from the hosted device onto the client device. That is, Shokhor does not disclose a specific function the VPN provides when configured.
However, Prabhu discloses configuring a client device to perform functionality of an application of a hosted device based on a configuration file ([0012], particularly, “More specifically, when a user connected to their virtual desktop session first launches an RTC application, the RTC application first sends one or more session initiation messages to the remote peer in order to set up a multimedia communication session with the remote peer. This session initiation message is intercepted by a browser extension installed on the web browser of the virtual desktop.”), wherein the configuration of the client device enables a web browser executable on the client device to access resources by execution of a configuration file, so as to offload processing from the hosted device onto the client device ([0012]-[0013], particularly, “As a result of overriding the messaging, a secured channel is established directly between the client 
However, Shokhor does not explicitly disclose the second configuration file including at least one identifier configured to enable direct access to a resource of the host network and therefore, wherein the merged configuration file is configured to replace the at least one identifier of the second configuration file with a second identifier configured to enable the client device to access the resource of the host network via a proxy device.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Shokhor and Prabhu in order conserve resources and improve performance by offloading resource intensive processing (see Prabhu, Abstract).
But, Milner discloses a second configuration file including at least one identifier configured to enable direct access to a resource of the host network (Claims 1 and 3, particularly, “obtaining current proxy settings for the browser on the client system for first and second sets of internet protocol addresses… the current proxy settings for the first set of internet protocol addresses indicates a direct connection,” where the first set of internet protocol addresses reads on “at least one identifier configured to enable direct access”) and a merged configuration file is configured to replace the at least one identifier of the second configuration file with a second identifier configured to enable the client device to access the resource of the host network via a proxy device (Claims 1 and 3, particularly, “replacing the proxy settings for the first set of internet protocol addresses…replacing the proxy settings for 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Shokhor, Prabhu, and Milner in order to provide a system that can be modified to cater to user needs as they change.
However, the combination of Shokhor and Milner does not explicitly disclose the second identifier indicates a port of the client device, and wherein the port enables access to the proxy device.
 But, Deng discloses a merged configuration file is configured to replace the at least one identifier of a second configuration file with a second identifier configured to enable a client device to access a resource of a host network via a proxy device, wherein the second identifier indicates a port of the client device, and wherein the port enables access to the proxy device ([0010], particularly, “In some embodiments, modifying the session information to generate the modified session information comprises…replacing the HTTP port value with a listening port value of the local proxy so that the listening port value is the value of the destination port parameter within the modified session information… maintaining the local port value of the client application for the source port parameter within the modified session information.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Shokhor, Prabhu, and Milner with Deng in order to provide a system with greater control over the final settings so as to ensure more reliable operation.


As to claims 1 and 18, they are rejected by a similar rationale by that set forth in claim 14’s rejection.

As to claims 2, 15, and 19, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose determining, based on the first configuration file of the client network, one or more first resource specific rules indicating one or more uniform resource locators (URLs) and one or more access methods corresponding to the one or more URLs (Milner, column 9, lines 35-55; particularly, “The control program first creates instructions to determine what result the original proxy settings would have produced for a received address (stage 902).”); and determining, based on the first configuration file of the client network, a first default rule indicating one or more access methods corresponding to URLs other than the one or more URLs (Milner, column 9, lines 35-55; particularly, “The control program then creates instructions that instruct the browser to use the modified proxy result for the received address if the earlier comparison of the two proxy results determined equivalence, and if the comparison did not, to use the original proxy result (stage 906).”). 

 As to claim 3, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose determining, based on the second configuration file of the host network, one or more second resource specific rules associated with the host network (Milner, column 9, lines 35-55; particularly, “The control program first creates instructions to determine what result the original proxy settings would have produced for a received address (stage 902).”); and determining, based on the second configuration file of the host network, a second default rule, associated with the host network, of the one or more second resource specific rules (Milner, column 9, lines 35-55; particularly, “The control program then creates instructions that instruct the browser to use the modified proxy result for the 

 As to claim 4, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose the merged configuration file indicates a default access instruction based on the first default rule, and wherein the generating the merged configuration file is based on the one or more first resource specific rules and the one or more second resource specific rules (Milner, column 9, lines 35-55; particularly, “Finally, the control program writes the created instructions to a file or equivalent computer program object that may be executed or run by or in conjunction with the browser, such as a locally stored file or URL resource made available via HTTP (908).”).

 As to claim 5, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose the merged configuration file indicates a default access instruction based on the second default rule, and wherein the generating the merged configuration file is based on the one or more first resource specific rules and the one or more second resource specific rules (Milner, column 9, lines 35-55; particularly, “The control program then creates instructions that instruct the browser to use the modified proxy result for the received address if the earlier comparison of the two proxy results determined equivalence, and if the comparison did not, to use the original proxy result (stage 906). Finally, the control program writes the created instructions to a file or equivalent computer program object that may be executed or run by or in conjunction with the browser, such as a locally stored file or URL resource made available via HTTP (908).”).

 As to claims 7, 16, and 20, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose determining, based on the second configuration file of the host network, one or more proxy devices, in the host network, configured to allow access to one or more resources in a host proxy-accessible network, the host proxy-accessible network being a private network separate from the host network (Shokhor, column 9, lines 37-57; particularly, “In this embodiment, the combined autoconfiguration module may return information associated with the selected proxy server to the client browser in response to the function call.”; proxy provides access to Virtual Private Network (“private network separate from the host network”), see, for example, Fig. 1) determining one or more communication channels between the client device in the client network and the one or more proxy devices (Shokhor, column 9, lines 37-57; particularly, “The information may include the URL of the proxy server, and the port number to use for sending requests to the proxy server.”; port number reading on “one or more communications channels”); determine one or more identifiers associated with the one or more communication channels for replacing one or more identifiers of the one or more proxy devices (Shoknor, column 9, lines 37-57)

 As to claim 8, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose based on determining that a proxy device of the one or more proxy devices corresponds to a default rule of the second configuration file of the host network, setting the merged configuration file with a default access instruction based on the default rule (Milner, column 9, lines 35-55; particularly, “The control program then creates instructions that instruct the browser to use the modified proxy result for the received address if the earlier comparison of the two proxy results determined equivalence, and if the comparison 

As to claim 10, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose configuring the client device with the one or more communication channels via a host device (Shokhor, column 9, lines 37-57)

 As to claims 11 and 17, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose receiving configuration data that indicates that one or more URLs are accessible using the client network or the host network, wherein the generating the merged configuration file is based on the received configuration data (Milner, column 9, lines 35-55; particularly, “The control program then creates instructions that instruct the browser to use the modified proxy result for the received address if the earlier comparison of the two proxy results determined equivalence, and if the comparison did not, to use the original proxy result (stage 906). Finally, the control program writes the created instructions to a file or equivalent computer program object that may be executed or run by or in conjunction with the browser, such as a locally stored file or URL resource made available via HTTP (908).”).

As to claim 13, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose the first configuration file of the client network comprises a proxy auto-config (PAC) file of the client network, and wherein the second configuration file of the host network comprises a PAC file of the host network (Milner, column .

 Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shokhor (US Pat. 9,207,953; cited on IDS) in view of Prabhu (US Pub. No. 2019/0356701), Milner (US Pat. 8,676,922), Deng (US Pub. No. 2020/0204630) and Vining et al (US Pub. No. 2003/0120663), hereafter, “Vining.”.

As to claim 6, the teachings of Shokhor, Prabhu, Milner, and Deng do not disclose based on determining that the one or more first resource specific rules overlap with the one or more second resource specific rules, removing, from the merged configuration file, at least one rule that that overlaps with another rule. However, Vining discloses based on determining that the one or more first resource specific rules overlap with one or more second resource specific rules, removing, from a merged configuration file, at least one rule that that overlaps with another rule (Abstract, particularly, “Parameters of existing rules and new rules are compared to determine if any parameters of new rules encompass parameters of existing rules. If so, the existing rule is removed to optimize system performance by reducing process times and minimizing space required to store rules.”). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Shokhor, Prabhu, Milner, and Deng with Vining in order to reduce process times and minimize space required to store rules (Vining, Abstract).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shokhor (US Pat. 9,207,953; cited on IDS) in view of Prabhu (US Pub. No. 2019/0356701), Milner (US Pat. 8,676,922), Deng (US Pub. No. 2020/0204630) and Tripathi et al (US Pub No. 2008/0002663), hereafter, “Tripathi.”

As to claim 9, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection further disclose the one or more identifiers associated with the one or more communication channels comprise one or more port numbers (Shokhor, column 9, lines 37-57) but does not disclose the channel is a loopback network interface of the client device.  However, Tripathi discloses one or more communication channels comprise one or more port numbers of a loopback network interface of a client device ([0035], particularly, “The NIC then checks the destination IP address of each packet, recognizes that the packets target the sending virtual machine, and relays the packet back to the sending virtual machine. Those skilled in the art will appreciate that other methods of implementing standard loopback can be used.”) Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Shokhor, Prabhu, Milner, and Deng with Tripathi in order to provide a system that can work with a broader range of entities, e.g. virtual machines. 

As to claim 12, the teachings of Shokhor, Prabhu, Milner, and Deng as combined for the same reasons set forth in claim 14’s rejection do not disclose a host device in the host network executing a first web browser, and wherein the client device in the client network implements a second web browser, redirected from the first web browser, for executing the merged configuration file (column 9, lines 37-57), but does not disclose a virtual machine is implemented. However, Trippath discloses virtual machines implemented in a host network (Abstract). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Shokhor, Prabhu, Milner, and Deng with Tripathi in order to provide a system that can work with a broader range of entities, e.g. virtual machines. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452